DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
1.	Claim 49 objected to because of the following informalities:  
There is insufficient antecedent basis for the claim limitation “wherein said control is from said aircraft when coupled, and from a central controller when not coupled”, because the terms “said control” and “coupled” refer to optional alternatives from earlier in the claim.  
	Examiner will assume that the limitation “wherein said control is from said aircraft when coupled, and from a central controller when not coupled” applies only when the optional feature “means for switching control of the taxi vehicle in dependence on whether it is coupled to an aircraft” is present. 
Appropriate correction is required.

Claim 55 objected to because of the following informalities:   
The claim recites two identical limitations as alternatives:
“wherein the longitudinal axis of the one or more rollers is positioned closer to the rear than the front of the aircraft taxi vehicle, and/or

Appropriate correction is required.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-2, 5, 7, 11, 13, 21, 23, 30, 33-35, 41, 44, 49, and 64 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Joubert et al. (U.S. Patent Application Publication # 2016/0144981).

Regarding claims 1 and 64, Joubert discloses a system for inductively powering an aircraft taxi vehicle (figs 1-8b, P86-88, etc), the system comprising:
an inductive powering strip (10, 12) adapted to be provided in association with a taxiway (18a) (figs 1-8b, P58-59, 86-88, etc); 
said inductive powering strip defining a path for an aircraft taxi vehicle (30) (figs 1-2, 7-8, P86-87, etc).

Regarding claim 2, Joubert further discloses means for selectively powering a section of said inductive powering strip (P59, etc) and/or means for determining the position of an aircraft taxi vehicle, wherein the means for determining the position of an aircraft taxi vehicle comprises sensors adapted to be provided in association with said taxiway.

Regarding claim 5, Joubert further discloses that said inductive powering strip is adapted to be embedded within a taxiway (P61, etc) and/or wherein said path for an aircraft taxi vehicle follows an aircraft taxi path (fig 7, P86-87, etc).

Regarding claim 7, Joubert further discloses that said inductive powering strip is offset from an aircraft nose-wheel line (fig 8b, etc) and/or comprising a second inductive powering strip offset from said inductive powering strip (fig 8b, etc), wherein said inductive powering strip and said second powering strip are disposed either side of an aircraft nose-wheel line (fig 8b, etc).

Regarding claim 11, Joubert further discloses that path comprises markings on said taxiway adapted to be detected and followed by an aircraft taxi vehicle (figs 2a, P88, etc).

Regarding claim 13, Joubert further discloses that path comprises a path to an area in which aircraft access a runway and/or a path from an area in which aircraft depart from a runway (fig 7, P86, etc).

Regarding claim 21, Joubert further discloses means for aircraft taxi vehicles to pass one another, wherein said means for aircraft taxi vehicles to pass one another comprises at least one siding or a passing loop (fig 7, P86-87, etc: figure 7 shows various sidings and loops).

Regarding claim 23, Joubert further discloses means for controlling an aircraft, taxi vehicle operating within the system, wherein said controlling means comprises a controller in a cockpit of an aircraft and/or a central controller (inherent).

Regarding claim 30, Joubert further discloses that the system is incorporated into an airport taxiway arrangement, an airport runway arrangement, or an airport (fig 7, P86-87, etc).

Regarding claim 33, Joubert further discloses an aircraft taxi vehicle (30) (figs 1-2, 7-8, etc).

Regarding claim 34, Joubert further discloses an aircraft taxi vehicle (30) comprising means to be inductively powered (figs 1-8b, P58-59, 86-88, etc). See also the rejection for claim 1 above. 

Regarding claim 35, Joubert further discloses the aircraft taxi vehicle being driverless (P12, 96, etc) and/or comprising means for following a predefined path, wherein said means for following a predefined path comprises means for determining a peak inductance and/or a computer vision system adapted to detect markings on a taxiway.

Regarding claim 41, Joubert further discloses that said means to be inductively powered comprises a pick up coil on the underside of the taxi vehicle (fig 3: 37, P82, 97, 19, 39, etc),
wherein said pick up coil is less than 50cm from the ground (P56: distance to ground is a few cm to tens of cm), or
wherein said pick up coil is offset from the center of the aircraft taxi vehicle (fig 3: coils 37 are offset from center), wherein said
pick up coil is offset from the center of the aircraft taxi vehicle by between 0.1 and 3m (figs 3, 8a, P56: from knowing that distance to ground is a few cm to tens of cm, and eyeballing the proportions shown in figures 3 and 8a, the coils could be offset from the center by between 0.1 and 3m, or 10 cm to 300 cm; the offset distance is also an obvious design choice).

Regarding claim 44, Joubert further discloses a first and a second means to be inductively powered, wherein the first and second means to be inductively powered each comprise a pick up coil on the underside of the aircraft taxi vehicle (fig 3: 37, etc).

Regarding claim 49, Joubert further discloses means for determining its location (P92-94, 124, etc) and/or a receiver module adapted to receive instructions from a controller (P96, etc) and/or means for determining that the taxi vehicle is coupled to an aircraft and/or means for switching control of the taxi vehicle in dependence on whether it is coupled to an aircraft; wherein said control is from said aircraft when coupled, and from a central controller when not coupled.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 26, 28, and 55 rejected under 35 U.S.C. 103 as being unpatentable over Joubert et al. (U.S. Patent Application Publication # 2016/0144981).

Regarding claim 15, Joubert discloses a path for an aircraft taxi vehicle, wherein said path is provided at a location to circumvent an obstacle, an area in which aircraft move, an area in which other aircraft taxi vehicles move, or airport infrastructure, or wherein said path is from an end of the taxi path at an area in which an aircraft accesses a runway (fig 7, P86-87, etc). 
Joubert fails to disclose that the path is subterranean.
However, it is well known in the art for a path to be subterranean.
It would have been obvious before the effective filing date of the claimed invention to modify Joubert to use a subterranean path, as well known in the art, in order to decrease the risk of collisions with aircraft, other vehicles, or other obstacles, and/or to avoid dangerous weather conditions, and/or to increase the capacity of the airport by opening additional paths, with predictable results.  

Regarding claim 26, Joubert fails to disclose that the system is adapted to switch between two control means in dependence on whether the aircraft taxi vehicle is coupled to an aircraft.
However, it is well known in the art to switch between two control means in dependence on whether a vehicle is coupled to a controlling device. (For example, switching between autonomous control and remote control for a drone/vehicle, in 
It would have been obvious before the effective filing date of the claimed invention to modify Joubert to do so, as well known in the art, in order to optimize the safety, accuracy, and/or efficiency of vehicle control, with predictable results.  

Regarding claim 28, Joubert fails to disclose a heating element following the same path as said inductive powering strip, wherein said heating element is adapted to utilise heat generated from said inductive powering strip.
However, it is well known in the art to use a heating element to utilize heat generated from a system.
It would have been obvious before the effective filing date of the claimed invention to modify Joubert to use a heating element, as well known in the art, in order to increase energy efficiency of the system and/or to keep the strip at an appropriate temperature, with predictable results.  

Regarding claim 55, Joubert fails to disclose one or more rollers operable to engage with a nose wheel of an aircraft, wherein the rotation of the one or more rollers is operable to generate a rotation of the nose wheel of said aircraft,
wherein the longitudinal axis of the one or more rollers is positioned closer to the rear than the front of the aircraft taxi vehicle, and/or
wherein the longitudinal axis of the one or more rollers is positioned closer to the rear than the front of the aircraft taxi vehicle.

It would have been obvious before the effective filing date of the claimed invention to modify Joubert to use a roller on the aircraft taxi vehicle, as well known in the art, in order to facilitate movement of the aircraft taxi vehicle (and the coupled aircraft along the ground), with predictable results.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3663
May 8, 2021